—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 4, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record establishes that the employer directed claimant, a field service computer technician, to go to Boston, Massachusetts, as he had done numerous times before, in order to assist a client with a service problem. Despite being warned that his refusal would result in his discharge, claimant declined and asked for “emergency” vacation time to offer moral support to his mother who was suffering from severe back pain. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant’s actions of refusing a reasonable request of the employer to perform a job assignment rose to the level of disqualifying misconduct *767(see, Matter of Monroe [Commissioner of Labor], 270 AD2d 558, 559; Matter of Estremera [Sweeney], 244 AD2d 694, 695). Significantly, claimant was not required to provide any medical care to his mother and other family members were available to help his mother.
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.